Case: 1:20-cv-04699 Document #: 107 Filed: 11/23/20 Page 1 of 1 PageID #:1862

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

TikTok, Inc., Consumer Privacy Litigation, et al.
                                                    Plaintiff,
v.                                                               Case No.: 1:20−cv−04699
                                                                 Honorable John Z. Lee
TikTok Inc., et al.
                                                    Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, November 23, 2020:


        MINUTE entry before the Honorable John Z. Lee:Motion for extension of time
until 12/18/20 to file a consolidated amended complaint [106] is granted. The status report
deadline and status hearing date will stand.Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
